| TMURRAY, J.,
concurring with reasons.
While I agree with the majority’s determination that this appeal must be dismissed as premature, I would rely upon the decision in Smith v. UNR Home Products, 614 So.2d 54 (La.1993), rather than upon Civil Procedure article 1915. As the Supreme Court noted in UNR Home Products:
LSA-R.S. 23:1310.5 contemplates an appeal from a final decision by the hearing officer upon completion of the required evidentiary hearing or hearings. Piecemeal appeals go counter to the new worker’s compensation procedures which are designed to allow the hearing officer to “decide the merits of the controversy as equitably, summarily and simply as may be.” LSA-R.S. 23:1317(A).
Id. at 54-55. See also Volion v. Baker Heritage, Inc., 97-92 (La.App. 5th Cir.5/28/97), 695 So.2d 1038 (workers’ compensation judgment that fails to determine extent of disability or amount of benefits due is not appealable).